Appellant urges in her motion only that we erred in upholding the action of the trial court in refusing to grant her application for continuance because of the absence of Alice Meredith. In addition to what we said in our former opinion on this point, we call attention to the fact that the bill of exceptions presenting this complaint is qualified by the statement of the trial court that the testimony expected of said witness was given by other witnesses for the defense and was practically undisputed by the State. Mr. Branch, on page 189 of his Annotated P. C., cites many authorities supporting the proposition that if substantially the same testimony as that absent be produced at the trial, the discretion of the trial court in refusing the continuance will not be revised on appeal. The court's qualification is not questioned.
We further note that the testimony expected from said witness would have been of a character incriminating to her and tending to bring her into disgrace. In such case had the witness been present she could not have been compelled to give the testimony referred to, and a refusal to continue for such witness was not error. Griffith v. State, 62 Tex.Crim. Rep., opinion by Davidson, P. J. This is the only point raised in the motion.
The motion for rehearing will be overruled.
Overruled. *Page 399